UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 o Transition report under section 13 or 15(d) of the Exchange Act For the transition period from to Commission File Number 000-31380 APPLIED MINERALS, INC. (Exact name of registrant as specified in its charter) Delaware 82-0096527 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 110 Greene Street – Suite 1101, New York, NY (Address of principal executive offices) (Zip Code) (800) 356-6463 (Issuer’s Telephone Number, Including Area Code) Former name, former address, and former fiscal year, if changed since last report: Indicate by check whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YES x NO o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller-reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer x Non-accelerated Filer o Smaller Reporting Company o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO x The number of shares of the registrant’s common stock, $0.001 par value per share, outstanding as of August 1, 2012 was 89,281,866. DOCUMENTS INCORPORATED BY REFERENCE:None. APPLIED MINERALS, INC. (An Exploration Stage Company) SECOND QUARTER 2-Q TABLE OF CONTENTS PART I.FINANCIAL INFORMATION Page(s) Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Balance Sheets at June 30, 2012 (unaudited) and December 31, 2011 3 Condensed Consolidated Statements of Operations (unaudited) for the Three and Six Months Ended June 30, 2012 4 Condensed Consolidated Statements of Cash Flows (unaudited) for the Six Months Ended June 30, 2012 5 Notes to the Condensed Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 18 Item 4. Controls and Procedures 19 PART II.OTHER INFORMATION Item 1. Legal Proceedings 19 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 19 Item 3. Defaults Upon Senior Securities 19 Item 4. Mine Safety Disclosures 19 Item 5. Other Information 19 Item 6. Exhibits 20 Signatures 21 2 Table of Contents PART I. FINANCIAL INFORMATION APPLIED MINERALS, INC. (An Exploration Stage Mining Company) CONDENSED CONSOLIDATED BALANCE SHEETS June 30, December 31, (Unaudited) ASSETS Current Assets Cash and cash equivalents $ $ Accounts receivable, net of allowance of $25,106 and $11,938 at June 30, 2012 (unaudited) and December 31, 2011, respectively Deposits and prepaid expenses Total Current Assets Property and Equipment Land and mining property Property and Equipment, net of depreciation Total Property and Equipment Other Assets Assets held for sale Deposits Total Other Assets TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY Current Liabilities Accounts payable and accrued liabilities $ $ Stock awards payable Current portion of notes payable Current portion of leases payable Total Current Liabilities Long-Term Liabilities Long-term portion of notes payable Warrant derivative Total Long-Term Liabilities Total Liabilities Commitments and Contingencies Stockholders’ Equity Preferred stock, $0.001 par value, 10,000,000 shares authorized, noncumulative, nonvoting, nonconvertible, none issued or outstanding Common stock, $0.001 par value, 120,000,000 shares authorized, 89,212,843 and 89,119,405 shares issued and outstanding at June 30, 2012 and December 31, 2011, respectively Additional paid-in capital Accumulated deficit prior to the exploration stage ) ) Accumulated deficit during the exploration stage ) ) Total Stockholders’ Equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 3 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) For the three months ended For the six months ended For the Period January 1, 2009 (Beginning of Exploration Stage) June 30, June 30, through June 30, 2012 REVENUES $ OPERATING EXPENSES: Production costs Exploration costs General and administrative Depreciation expense Loss (gain) on impairment and disposition of land and equipment ) Total Operating Expenses Operating Loss ) OTHER INCOME (EXPENSE): Interest expense, net, including amortization of deferred financing cost and debt discount ) Gain on revaluation of warrants Gain (loss) on revaluation of stock awards ) Other income (expense) 11 ) ) ) Total Other Income (Expense) ) ) Loss from Continuing Operations ) Income (loss) from discontinued operations ) Net loss ) Net (income) loss attributable to the non-controlling interest (1 ) 23 ) Net Loss attributable to Applied Minerals $ ) $ ) $ ) $ ) $ ) Loss Per Share (Basic and Diluted): Loss per share from continuing operations $ ) $ ) $ ) $ ) Loss per share from discontinued operations Net Loss Per Share (Basic and Diluted) $ ) $ ) $ ) $ ) Weighted Average Shares Outstanding (Basic and Diluted) The accompanying notes are an integral part of these condensed consolidated financial statements 4 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended June 30, For the Period January 1, 2009 (Beginning of Exploration Stage ) through June 30, 2012 Cash Flows From Operating Activities: Net loss $ ) $ ) $ ) Adjustments to reconcile net loss to net cash used in operations Depreciation Amortization of deferred financing costs Amortization of discount – PIK Notes Issuance of PIK Notes in payment of interest Stock issued for director and consulting services Stock-based compensation expense for consultants and directors Gain on revaluation of stock warrants ) ) Loss on revaluation of stock awards Gain on stock award forfeiture ) Gain on disposition of assets ) ) Gain on settlement of debts ) Other non-cash expense (income) ) Provision for doubtful accounts Loss on impairment of assets Change in operating assets and liabilities: (Increase) Decrease in: Accounts receivable ) ) Mining supplies inventory Deposits and prepaids ) ) ) Increase (Decrease) in: Accounts payable and accrued expenses Net cash provided by discontinued operations Net cash used by operating activities ) ) ) Cash Flows From Investing Activities: Purchases of land improvements ) Purchases of equipment and vehicles ) ) ) Building costs ) ) Proceeds from sale of assets Net cash provided by discontinued operations Net cash used by investing activities ) ) ) Cash Flows From Financing Activities: Payments on notes payable ) ) ) Payments on leases payable ) ) ) Proceeds from insurance settlement Proceeds from notes payable Proceeds from PIK notes payable Proceeds from sale of common stock Payments for legal settlement ) Net cash used by discontinued operations ) Net cash provided (used) by financing activities ) Net increase (decrease) in cash ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 5 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) For the six months ended June 30, For the Period January 1, 2009 (Beginning of Exploration Stage) through June 30, 2012 Cash Paid For: Interest $ $ $ Income Taxes $ $ $ Supplemental Disclosure of Non-Cash Investing and Financing Activities: Conversion of debt and accrued interest to common stock $ $ $ Equipment financed on lease $ $ $ Equipment financed with notes payable $ $ $ Prepaid insurance financed with note payable $ $ $ The accompanying notes are an integral part of these condensed consolidated financial statements 6 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) Notes to the Condensed Consolidated Financial Statements NOTE 1 – BASIS OF PRESENTATION The accompanying interim condensed consolidated financial statements for the six months ended June 30, 2012 and 2011 have not been audited, but have been prepared in conformity with accounting principles generally accepted in the United States of America for interim financial information and with the instructions to Form 10-Q and Article 8 of Regulation S-X.The Condensed Consolidated Balance Sheet as of December 31, 2011 has been derived from audited financial statements. These financial statements should be read in conjunction with the audited consolidated financial statements and notes thereto for the year ended December 31, 2011 as presented in our Annual Report on Form 10-K. In the opinion of management, this interim information includes all material adjustments, which are of a normal and recurring nature necessary for a fair presentation. The results for the 2012 interim period are not necessarily indicative of results to be expected for the entire year. NOTE 2 – ORGANIZATION AND DESCRIPTION OF BUSINESS Applied Minerals, Inc. is a leading global producer of halloysite clay for uses in the development of advanced polymer, catalytic, environmental remediation, and controlled release applications. The Company owns and operates the Dragon Mine, located in Juab County, Utah, where it is currently focused on the commercialization of the property. The Company also owns the Atlas Mine, a consolidation of several patented silver mining claims located in the Coeur d’Alene Mining District near Mullan, Idaho. The Company has classified its Atlas Mine property as held for sale. From 1997 through 2008, the Company’s sole source of revenue and income was derived from its contract mining business through which it provided shaft sinking, underground mine development and mine labor primarily to companies in the mining and civil industries. At December 31, 2008, the Company discontinued its contract mining efforts due to economic conditions and the desire to concentrate its efforts on the commercialization of the halloysite clay deposit at the Dragon Mine.There are no plans to resume the contract mining activities. NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES The accompanying condensed consolidated financial statements represent the consolidation of the Company and all companies that the Company directly controls either through majority ownership or otherwise. Accounting Method and Use of Estimates The Company’s condensed consolidated financial statements are prepared using the accrual basis of accounting in accordance with principles generally accepted in the United States of America. The preparation of condensed consolidated financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and revenues and expenses during the reporting period.In these financial statements, assets and liabilities involve extensive reliance on management’s estimates.Actual results could differ from those estimates. Cash and Cash Equivalents Cash and cash equivalents include all highly-liquid investments with a maturity of three months or less at the date of purchase. The Company minimizes its credit risk by investing its cash and cash equivalents with major financial institutions located in the United States with a high credit rating. The Company’s management believes that no concentration of credit risk exists with respect to the investment of its cash and cash equivalents. Receivables Trade receivables are reported at outstanding principal amounts, net of an allowance for doubtful accounts. Management evaluates the collectability of receivable account balances to determine the allowance, if any. Management considers the other party’s credit risk and financial condition, as well as current and projected economic and market conditions, in determining the amount of the allowance. Receivable balances are written off when management determines that the balance is uncollectable. Long-Lived Assets The Company periodically reviews the carrying amounts of long-lived assets to determine whether current events or circumstances warrant adjustment to such carrying amounts. Any impairment is measured by the amount that the carrying value of such assets exceeds their fair value, primarily based on estimated discounted cash flows. Considerable management judgment is necessary to estimate the fair value of assets. Assets to be disposed of are carried at the lower of their financial statement carrying amount or fair value, less cost to sell. Fair Value The fair value of the Company’s financial instruments reflects the amounts that the Company estimates to receive in connection with the sale of an asset or paid in connection with the transfer of a liability in an orderly transaction between market participants at the measurement date (exit price).For financial assets and liabilities that are periodically re-measured to fair value, the Company discloses a fair value hierarchy that prioritizes the use of inputs used in valuation techniques into the following three levels: Level 1 – quoted prices in active markets for identical assets and liabilities Level 2 – observable inputs other than quoted prices in active markets for identical assets and liabilities Level 3 –significant unobservable inputs The recorded value of certain financial assets and liabilities, which consist primarily of cash and cash equivalents, accounts receivable, other current assets, and accounts payable and accrued expenses approximate the fair value of the respective assets and liabilities at June 30, 2012 and December 31, 2011 based upon the short-term nature of the assets and liabilities.Based on borrowing rates currently available to the Company for loans with similar terms, the carrying value of notes payable approximate fair value. 7 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) Notes to the Condensed Consolidated Financial Statements NOTE 3 – SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES (CONTINUED) Fair Value (continued) Assets and liabilities measured at fair value on a recurring basis are summarized as follows: Fair Value Measurement Using Inputs Level 1 Level 2 Level 3 Financial instruments: Stock awards payable $ $ $ Derivative instruments - Warrants (See Note 10) $ $ $ TOTAL $ $ $ The Company estimates the fair value of the warrants using a lattice option pricing model using the following assumptions: Fair value measurements using inputs June 30, 2012 December 31, 2011 Market price and estimated fair value of stock $ $ Exercise price $ $ Term (years) Dividend yield $ $ Expected volatility % % Risk-free interest rate % % The risk-free rate of return reflects the interest rate for United States Treasury Note with similar time-to-maturity to that of the warrants. Revenue Recognition Revenue includes sales value received for the halloysite and recognized when title passes to the buyer and when collectability is reasonably assured. Title passes to the buyer based on terms of the sales contract. Product pricing is determined based on related contractual arrangements with the Company’s customers. Mining Exploration and Development Costs Land and mining property acquisitions are carried at cost.The Company expenses prospecting and mining exploration costs.At the point when a property is determined to have proven and probable reserves, subsequent development costs are capitalized.Capitalized development costs will include acquisition costs and property development costs.When these properties are developed and operations commence, capitalized costs will be charged to operations using the units-of-production method over proven and probable reserves.Upon abandonment or sale of a mineral property, all capitalized costs relating to the specific property are written off in the period abandoned or sold and a gain or loss is recognized. Through June 30, 2012 all costs associated with the Company's mine have been expensed as the company remains an exploration stage company. Per share data Loss per share for the three months ended June 30, 2012 and 2011 respectively, is calculated based on 89,165,332 and 74,254,258 weighted average outstanding shares of common stock.Loss per share for the six months ended June 30, 2012 and 2011 respectively, is calculated based on 89,150,835 and 71,648,777 weighted average outstanding shares of common stock. At June 30, 2012 and 2011, respectively the Company has outstanding options and warrants to purchase 12,423,411 and 6,392,930 shares of Company common stock, which were not included in the diluted computation, as their effect would be anti-dilutive. Income taxes The Company uses an asset and liability approach which results in the recognition of deferred tax liabilities and assets for the expected future tax consequences or benefits of temporary differences between the financial reporting basis and the tax basis of assets and liabilities, as well as operating loss and tax credit carryforwards, using enacted tax rates in effect in the years in which the differences are expected to reverse. In assessing the realizability of deferred tax assets, management considers whether it is more likely than not that some portion or all of its deferred tax assets will not be realized. Management considers the scheduled reversal of deferred tax liabilities, projected future taxable income and tax planning strategies in making this assessment. A valuation allowance has been provided for the portion of the Company’s net deferred tax assets for which it is more likely than not that they will not be realized. The Company is subject to U.S. federal income tax as well as income tax of multiple state jurisdictions. Federal income tax returns for 2004 through 2010 are subject to examination. The Company’s practice is to recognize interest and/or penalties related to income tax matters in income tax expense. Recent Accounting Pronouncements In May 2011, the FASB issued ASU No. 2011-04, “Fair Value Measurement (Topic 820): Amendments to Achieve Common Fair Value Measurement and Disclosure Requirements in U.S. GAAP and International Financial Reporting Standards (“IFRS”).” The amendments in this ASU generally represent clarification of Topic 820, but also include instances where a particular principle or requirement for measuring fair value or disclosing information about fair value measurements has changed. This update results in common principles and requirements for measuring fair value and for disclosing information about fair value measurements in accordance with GAAP and IFRS. The amendments are effective for interim and annual periods beginning after December 15, 2011 and are to be applied prospectively. Early application is not permitted. The adoption of ASU 2011-04 as of January 1, 2012 did not have a material impact on the Company’s condensed consolidated financial statements. In June 2011, the FASB issued ASU 2011-05, “Comprehensive Income (Topic 220): Presentation of Comprehensive Income.” Specifically, the new guidance allows an entity to present components of net income or other comprehensive income in one continuous statement, referred to as the statement of comprehensive income, or in two separate, but consecutive statements. The new guidance eliminates the current option to report other comprehensive income and its components in the statement of changes in equity. While the new guidance changes the presentation of comprehensive income, there are no changes to the components that are recognized in net income or other comprehensive income under current accounting guidance. The new guidance is effective for fiscal years and interim periods beginning after December 15, 2011 and is to be applied retrospectively. The adoption of ASU 2011-05 did not have any impact on the Company’s financial statements.The Company did not present a Statement of Comprehensive Income for the six months ended June 30, 2012 and 2011 because the Company did not have any other comprehensive income or loss during those periods. 8 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) Notes to the Condensed Consolidated Financial Statements NOTE 4 – DISCONTINUED OPERATIONS The Company permanently discontinued its contract mining operations at the Atlas Mine near Mullan, Idaho as of December 31, 2008.There are no plans to resume the contract mining business in that location. The Company has identified assets attributed to the discontinued operation that are being held for sale in the amount of $445,180 as of June 30, 2012 and December 31, 2011.For the quarter and six month period ended June 30, 2012, expenses related to discontinued operations represent property taxes.At December 31, 2011, there were no liabilities for discontinued operations. NOTE 5 – STOCK AWARD PAYABLE In 2007, the Company agreed to grant 100,000 shares in total to an Executive Vice President, John Gaensbauer, as part of his employment agreement.At the time of the grant in 2007, there were not enough unauthorized, unissued and available shares necessary to issue the above referenced shares to Mr. Gaensbauer.By the time the Company had enough authorized available shares to issue the stock to Mr. Gaensbauer who had, by then, resigned his position, the Company and certain members of its former management team were defendants in a class action filed by the Company’s shareholders.Given the class action, the Company was uncertain whether it would have to ultimately issue shares to Mr. Gaensbauer, settle such stock grant in cash, or rescind the stock grant.As such the Company recorded the stock grant as a liability and revalues it accordingly at the end of each period.The Company continues to explore its options to resolve this outstanding issue.For the three and six months ended June 30, 2012, the Company realized a gain of $13,000 and a loss of $8,000, respectively, on the revaluation of the remaining stock award.The value of the outstanding stock awards at June 30, 2012 and December 31, 2011 were $135,000 and $127,000, respectively. NOTE 6 – INCOME TAX Income tax provisions or benefits for interim periods are computed based on the Company’s estimated annual effective tax rate. Based on the Company's historical losses and its expectation of continuation of losses for the foreseeable future, the Company has determined that it is not more likely than not that deferred tax assets will be realized and, accordingly, has provided a full valuation allowance. As the Company anticipates or anticipated that its net deferred tax assets at December 31, 2012 and 2011 would be fully offset by a valuation allowance, there is no federal or state income tax benefit for the six months ended June 30, 2012 and 2011 related to losses incurred during such periods. NOTE 7 - NOTE PAYABLE On July 7, 2011 the Company purchased mining equipment for $198,838 by issuing a note with an implicit interest rate of 9.34%.The long-term debt is collateralized by the mining equipment with payments of $5,556 for 36 months, which started on August 15, 2011. The Company issued a note payable to an insurance company for directors’ and officers’ insurance, due in monthly installments, including interest at 3%.The note matured in July 2012. On April 17, 2012 the Company purchased mining equipment for $40,565 by issuing a note with an effective interest rate of 11.279%.The long-term debt is collateralized by the mining equipment with payments of $950 for 48 months, which started on May 1, 2012. The following is a summary of the notes payable as of June 30, 2012: Note payable for mining equipment, payable $5,556 monthly, including interest $ Note payable to an insurance company due in monthly installments, including 3% interest Note payable for mining equipment, payable $950 monthly, including interest Less:Current Portion ) Note payable, long-term portion $ The following is a schedule of the future minimum note payments as of June 30, 2012: July 2012 - June2013 July 2013 - June 2014 July 2014 - June 2015 July 2015 – June 2016 July 2016 – June 2017 Thereafter Total Notes payable $ During the three and six months ending June 30, 2012, the Company’s interest payments totaled $3,772 and $8,084, respectively. 9 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) Notes to the Condensed Consolidated Financial Statements NOTE 8 – CONVERTIBLE DEBT (PIK NOTES) Between December 31, 2008 and October 2010, the Company sold several 10% Convertible Notes due December 15, 2018.The notes convert into common stock at a fixed conversion rate of between $0.35 to $1.00 per share, with conversion rates at the time of the issuance of the notes being lower than, higher than, or equal to the market price of the Company’s common stock.In the case in which the conversion rate of a newly issued note is lower than the market price of the Company’s common stock, a beneficial conversion feature is recognized and the intrinsic value of the beneficial conversion feature is recorded as a discount on the note with a corresponding credit to additional paid-in capital.The notes bear nominal interest at the rate of 10% per annum (or an effective interest rate of 10.25%) payable (including by issuance of additional in-kind notes) semi-annually in arrears on June 15th and December 15th of each year.The notes include terms whereby interest payable may be paid in either cash or by converting the interest owed the note holder into additional PIK Notes.The Convertible Notes are notes whereby the holder may only realize the value of the conversion option by exercising the option and receiving the entire proceeds in either a fixed number of shares or the equivalent amount of cash (at the discretion of the issuer). Conversion Feature All notes described above may be converted at the option of the note holder at any time there is sufficient authorized unissued common stock of the Company available for conversion.The PIK Notes, except those issued in October 2010, may be converted, at the option of the Company, when the average closing bid price or market price of the Company’s common stock for the preceding five (5) days is above the conversion price.The Notes issued in October 2010 cannot be converted by the Company for one year from the date of issuance. As of December 31, 2011, all PIK notes had been converted to the Company’s common stock. Deferred Financing Costs In connection with the convertible debt issued during October 2010, the Company recorded the financing costs paid to a third party in the amount of $150,000 as deferred financing costs.These costs were amortized over the term of the debt.The Company amortized the deferred financing costs using straight-line over the life of the debt, which approximates the effective interest rate.In the event of conversion before note maturity, any remaining costs were immediately expensed.During the six months ended June 30, 2012 and 2011, total expense related to deferred financing costs were $0, and $9,183, respectively.During the three months ended June 30, 2012 and 2011, total expense related to deferred financing costs were $0, and $4,591, respectively.As of June 30, 2012 and December 31, 2011, there were $0 of deferred financing costs remaining on the Convertible Notes. Conversion In May 2011, the Company converted the May 2010 convertible debt and unpaid interest.Upon conversion, 1,654,725 shares of the Company’s common stock were issued for the conversion of the notes. In October 2011, the Company converted the October 2010 convertible debt and unpaid interest into the Company’s common stock.On the date of conversion, 3,365,170 shares of common stock was issued, valued at a total of $3,365,170, of which $3,250,786 was principal and the remainder of $114,384 was accrued interest.In addition, the related deferred financing costs were immediately amortized to zero as, at the time of mandatory conversion, the remaining convertible debt equaled $0. 10 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) Notes to the Condensed Consolidated Financial Statements NOTE 9 – STOCKHOLDERS’ EQUITY Preferred Stock The Company is authorized to issue 10,000,000 shares of noncumulative, non-voting, nonconvertible preferred stock, $0.001 par value per share.At June 30, 2012 and December 31, 2011, no shares of preferred stock were outstanding. Common Stock The Company is authorized to issue 120,000,000 shares of common stock, $0.001 par value per share.At June 30, 2012 and December 31, 2011, 89,212,843 and 89,119,405 shares were issued and outstanding, respectively. During the six months ended June 30, 2012, the Company issued a total of 53,140 shares of restricted common stock valued at $78,060 to directors and consultants as payment of fees. Following is a summary of changes in stockholder’s equity from December 31, 2011 to June 30, 2012: Common Stock Accumulated Deficit Additional During Paid-In Exploration Shares Amount Capital Stage Balance, December 31, 2011 ) Reclassification from warrant derivative liability due to change in valuation methodology Stock issued for director and consulting services 53 Stock-based compensation expense for consultants and directors Shares issued for options and warrants exercise 41 ) Net loss ) Balance, June 30, 2012 ) NOTE 10 – OPTIONS AND WARRANTS TO PURCHASE COMMON STOCK Derivative Instruments - Warrants The Company issued 5,000,000 warrants in connection with the December 22, 2011 Private Placement of 10,000,000 shares of common stock.The strike price of these warrants is $2.00 per share.These warrants were not issued with the intent of effectively hedging any future cash flow, fair value of any asset, liability or any net investment in a foreign operation.These warrants were issued with a down-round provision whereby the exercise price would be adjusted downward in the event that additional shares of the Company’s common stock or securities exercisable, convertible or exchangeable for the Company’s common stock were issued at a price less than the exercise price.Therefore, the fair value of these warrants were recorded as a liability in the balance sheet until they are exercised or expire or otherwise extinguished. The proceeds from the Private Placement were allocated between the Common Shares and the Warrants issued in connection with the Private Placement based upon their estimated fair values as of the closing date at December 22, 2011, resulting in the aggregate amount of $6,420,000 to the Stockholders’ Equity and $3,580,000 to the Warrant derivative.During 2012, the Company began using a binomial lattice model to value its warrant derivative liability.Based on the value estimated using the lattice model, a reclassification was recorded as of January 1, 2012 to increase Stockholder’s Equityby $780,000 and decrease the Warrant Liability by the same amount.Primarily due to the increase in stock price and the call option embedded in thewarrant, the Warrant derivativedeclined to $1,045,000 at June 30, 2012.The key assumptions underlying this model are disclosed in Note 3. Outstanding Stock Warrants No warrants were issued during the six months ended June 30, 2012.A summary of the status and changes of the warrants are as follows: Shares Weighted Average Exercise Price Outstanding at December 31, 2011 $ Issued Exercised ) Outstanding at June 30, 2012 $ Exercisable at June 30, 2012 $ A summary of the status of the warrants outstanding at June 30, 2012 is presented below: Warrants Outstanding and Exercisable Number Weighted Average Weighted Average Exercise Price Outstanding Remaining Contractual Life Exercise Price $ 0.35 1.75 years $ $ 0.75 3.33 years $ $ 0.78 3.67 years $ $ 0.80 3.58 years $ $ 1.00 2.33-3.33years $ $ 1.15 8.83 years $ $ 2.00 4.17-4.50 years $ $ Compensation expense of $210,067 has been recognized for the vesting of warrants to non-related parties in the accompanying statements of operations for the six months ended June 30, 2012. Outstanding Stock Options The fair value of each of the Company’s stock option awards is estimated on the date of grant using a Black-Scholes option-pricing model that uses the assumptions noted in the table below.Expected volatility is based on an average of historical volatility of the Company’s common stock.The risk-free interest rate for periods within the contractual life of the stock option award is based on the yield curve of a zero-coupon U.S. Treasury Bond on the date the award is granted with a maturity equal to the expected term of the award.The Company uses historical data to estimate forfeitures within its valuation model. The expected term of awards granted is derived from historical experience under the Company’s stock-based compensation plans and represents the period of time that awards granted are expected to be outstanding. 11 Table of Contents APPLIED MINERALS, INC. (An Exploration Stage Mining Company) Notes to the Condensed Consolidated Financial Statements The significant assumptions relating to the valuation of the Company’s options for the six months ended June 30, 2012 and 2011 were as follows: Dividend Yield 0
